F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                    December 12, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 A N TH O NY C. K EN N EY ,

               Plaintiff - Appellant,                   No. 06-5194
          v.                                          (N. D. Oklahoma)
 N K C O F A M ER IC A; B ETH G REEN,             (D.C. No. 06-CV -132-P)

               Defendants - Appellees.



                            OR D ER AND JUDGM ENT *


Before TA CH A, Chief Circuit Judge, HA RTZ, and TYM KOVICH, Circuit
Judges.


      Anthony C. Kenney appeals from the district court’s order dismissing his

pro se complaint because it is frivolous and fails to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii). Because M r. Kenney brought his action in the wrong

venue, we affirm.




      *
       After examining the brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      W e construe pro se pleadings liberally. See French v. Adams Cty.

Detention Ctr., 379 F.3d 1158, 1159 (10th Cir. 2004). M r. Kenney, proceeding in

forma pauperis, brought suit against NKC of America, Inc. in the United States

D istrict Court for the N orthern District of Oklahoma. (The address for NKC

stated in the complaint is in M emphis, Tennessee.) He alleged that NKC denied

him a position as a combination welder and that this denial constituted racial

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e through 2000e-17. (In his appeal brief M r. Kenney also seems to assert

claims under the “W agner Act” and the “Fair Labor Standards Act.” W e assume

that he is referring to the National Labor Relations Act, 29 U.S.C. §§ 151–169,

(sometimes called the “Wagner Act,” see Int’l Ass’n of M achinists v. BF

Goodrich, 387 F.3d 1046, 1048 n.4 (9th Cir. 2004)), and the Fair Labor Standards

A ct of 1938, 29 U .S.C . §§ 201–219. Neither claim was raised below, so we

decline to consider them for the first time on appeal. See U tah Shared Access

Alliance v. Carpenter, 463 F.3d 1125, 1134 n.3 (10th Cir. 2006).)

      A ccording to his complaint, M r. Kenney had apparently taken a “Class A ”

welder test in an attempt to obtain the welding position, and was falsely told that

he did not pass. He allegedly had already been a “Class A” certified welder for

many years. After NKC denied him employment, M r. Kenney filed a complaint

w ith the Equal Employment O pportunity Commission (EEOC). On the EEOC

complaint he indicated that M emphis, Tennessee, was his home and the location

                                         -2-
of NKC. The record contains no right-to-sue notice from the EEOC or any other

information regarding the status of its investigation.

      The venue provision of Title VII states in pertinent part:

      Such an action may be brought in any judicial district in the State in
      which the unlawful employment practice is alleged to have been
      committed, in the judicial district in which the employment records
      relevant to such practice are maintained and administered, or in the
      judicial district in which the aggrieved person would have worked
      but for the alleged unlawful employment practice, but if the
      respondent is not found within any such district, such an action may
      be brought within the judicial district in which the respondent has his
      principal office.

42 U.S.C. § 2000e-5(f)(3). This specific venue provision, and not general venue

provisions, applies to Title VII claims. See Pierce v. Shorty Small’s of Branson,

Inc., 137 F.3d 1190, 1191 (10th Cir. 1998). Sua sponte dismissal for improper

venue is appropriate “when the defense is obvious from the face of the complaint

and no further factual record is required to be developed.” Trujillo v. William s,

465 F.3d 1210, 1217 (10th Cir. 2006).

      The allegations of the complaint suggest that Tennessee is the sole proper

venue, and no allegation in the complaint w ould support venue in Oklahoma.

M oreover, although the district court stated that “[t]he events giving rise to

Plaintiff’s claim occurred in Tennessee, and the Court doubts w hether it could

properly exercise jurisdiction over [NKC],” M r. Kenney makes no effort on




                                          -3-
appeal to suggest that he could establish proper venue in Oklahoma. Therefore,

we AFFIRM the district court’s dismissal.

                                     ENTERED FOR THE COURT


                                     Harris L Hartz
                                     Circuit Judge




                                       -4-